Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0450
                       Lower Tribunal No. 12-26939
                          ________________


                  Sheela Joseph and Joseph Lukose,
                             Appellants,

                                     vs.

                          HSBC Bank, N.A., etc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Neustein Law Group, P.A., and Nicole R. Moskowitz, for appellants.

      McGuireWoods LLP, and Sara F. Holladay and Emily Y. Rottmann and
Kathleen D. Kilbride (Jacksonville), for appellee.


Before FERNANDEZ, C.J., and EMAS and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).




                          2